Jan 12 2016, 8:44 am




      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEES
      Joshua D. Hague                                           Thomas M. Barr
      Rodney S. Retzner                                         Thomas M. Barr & Associates
      Blake P. Holler                                           Nashville, Indiana
      Krieg DeVault LLP
      Carmel, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the                                      January 12, 2016
      Guardianship of Natalie N. Stant                          Court of Appeals Case No.
      Adult,                                                    07A01-1504-GU-139
      Jeffrey Stant,                                            Interlocutory Appeal from the
                                                                Brown Circuit Court
      Appellant-Petitioner,
                                                                The Honorable
              v.                                                Heather M. Mollo, Special Judge
                                                                Trial Court Cause No.
      William Stant and Natalie Stant,                          07C01-1302-GU-5

      Appellees-Intervenor.



      Kirsch, Judge.


[1]   Jeffrey Stant (“Jeffrey”) appeals the trial court’s order denying his “Action in

      Mandamus to Compel Delivery of Accounting” (“Mandamus Action”).

      Appellant’s App. at 26-27. In this interlocutory appeal, Jeffrey raises the

      following consolidated and restated issue: whether the trial court erred when it
      Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016                  Page 1 of 7
      construed Indiana Code section 30-5-6-4 to apply only to powers of attorney

      created after July 1, 2012 and held that Jeffery was not entitled to request and

      receive a copy of an accounting of his mother’s finances.


[2]   We reverse and remand.


                                  Facts and Procedural History
[3]   Natalie N. Stant (“Natalie”) has four sons, William, Timothy, Louis, and

      Jeffrey. William has held a power of attorney over Natalie since February 11,

      2011. Natalie currently lives with William and his wife and has done so for

      over ten years. In November 2012, Natalie was diagnosed with early

      Alzheimer’s type dementia.


[4]   As a result of this diagnosis, Jeffrey filed a petition for the appointment of a

      permanent guardian over Natalie and her estate on February 7, 2013. William

      intervened in the action as an interested person and Natalie’s attorney in fact.

      As part of the litigation, Jeffrey sought information from William concerning

      Natalie’s finances, and on October 31, 2014, Jeffrey requested an accounting of

      Natalie’s finances from William pursuant to Indiana Code section 30-5-6-4.

      William refused to deliver a copy of the accounting to Jeffrey. William

      informed the trial court of his position regarding the accounting during a

      pretrial conference.


[5]   On January 23, 2015, Jeffrey filed his Mandamus Action pursuant to Indiana

      Code section 30-5-6-4(h). On February 12, 2015, the trial court issued an order

      denying Jeffrey’s Mandamus Action, finding that the statute only applied to
      Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016   Page 2 of 7
      powers of attorney created after July 1, 2012. Jeffrey now files this

      interlocutory appeal.


                                      Discussion and Decision
[6]   In the present case, the parties present a question of statutory interpretation.

      Interpretation of a statute is a question of law, which we review de novo.

      Strozewski v. Strozewski, 36 N.E.3d 497, 499 (Ind. Ct. App. 2015) (citing Wall v.

      Plummer, 13 N.E.3d 420, 422 (Ind. Ct. App. 2014)). We first determine

      whether the statutory language is clear and unambiguous on its face. Id. If it is,

      we will not interpret the statute, but will hold the statute to its clear and plain

      meaning. Id. When we interpret the statute, we attempt to determine and give

      effect to the intent of the legislature. Id. We determine the intent of the

      legislature by reading the sections of an act together in order that no part is

      rendered meaningless if it can be harmonized with the remainder of the statute.

      Id. We must give all words their plain and ordinary meaning unless otherwise

      indicated by statute. Id.


[7]   The general rule is that unless there are strong and compelling reasons, statutes

      will not be applied retroactively. Bourbon Mini-Mart, Inc. v. Gast Fuel & Servs.,

      Inc., 783 N.E.2d 253, 260 (Ind. 2003). An exception to this general rule exists

      for remedial statutes, which are statutes intended to cure a defect or mischief

      that existed in a prior statute. Id. Ultimately, however, whether or not a statute

      applies retroactively depends on the intent of the legislature. Id. “That is, when

      a remedial statute is involved, a court must construe it to ‘effect the evident


      Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016    Page 3 of 7
      purpose for which it was enacted[.]’” Id. (quoting Martin v. State, 774 N.E.2d
43, 44 (Ind. 2002)).


[8]   Jeffrey argues that the trial court erred when it found that he was not entitled to

      request and receive an accounting of Natalie’s finances pursuant to Indiana

      Code section 30-5-6-4, which sets forth who may make a request and receive an

      accounting from an attorney in fact. The statute was most recently amended as

      of July 1, 2014 and presently provides that a child of the principal may request

      and receive an accounting from the attorney in fact. Ind. Code § 30-5-6-4(c),

      (d). In this appeal, Jeffrey contends that, because he was the child of the

      principal and because his request for the accounting occurred after the

      amendments to the statute that allow for a child to request and receive an

      accounting, he was entitled to receive the accounting from William. Jeffrey

      asserts that the trial court incorrectly construed Indiana Code section 30-5-6-4

      to only apply to children requesting an accounting under a power of attorney

      created after July 1, 2012. Jeffrey claims that it is not retroactive application of

      the statute to allow him to request and receive an accounting because the trial

      court impermissibly read a temporal limitation into the statute.


[9]   Here, Jeffrey is the child of Natalie, the principal, and William is the attorney in

      fact. As a child of the principal, Jeffrey made a request for an accounting of

      Natalie’s finances on October 31, 2014. William, however, failed to deliver an

      accounting to Jeffrey. In its order denying Jeffrey’s Mandamus Action, the trial

      court found that, although Jeffrey was the child of the principal and requested

      an accounting from the attorney in fact, Jeffrey did not qualify to request and

      Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016   Page 4 of 7
       receive an accounting because the power of attorney was created prior to July 1,

       2012.


[10]   We find Indiana Code section 30-5-6-4 to be unambiguous. It provides that, as

       of July 1, 2014, a child of the principal may request an accounting, and if

       requested, the attorney in fact shall render and deliver the accounting to the

       child. Ind. Code § 30-5-6-4(c), (d) (emphasis added). It is undisputed that

       Jeffrey meets the requirements to receive an accounting; his mother, Natalie, is

       the principal, and as her child, he is entitled to receive an accounting when

       requested. However, although Jeffrey met the unambiguous requirements of

       Indiana Code section 30-5-6-4, the trial court read into the statute a requirement

       that the power of attorney, for which the accounting is requested, must have

       been created prior to July 1, 2012, the date when the statute was amended to

       allow children of the principal to request an accounting.


[11]   Prior to July 1, 2012, Indiana Code section 30-5-6-4 only required the attorney

       in fact to provide an accounting if ordered by the court, requested by the

       principal, a guardian appointed for the principal, or upon the death of the

       principal, the personal representative of the estate or an heir or legatee.

       Effective July 1, 2012, Indiana Code section 30-5-6-4(b)1 was amended to allow,

       among others, a child of the principal to request an accounting. However,



       1
           As amended, Indiana Code section 30-5-6-4(b) provided, in pertinent part:

       The attorney in fact shall render a written accounting if an accounting is ordered by a court, requested by the
       principal, a guardian appointed for the principal, a child of the principal, or, upon the death of the principal,
       the personal representative of the principal’s estate, or an heir or legatee of the principal.

       Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016                            Page 5 of 7
       subsection (c) of the statute was not similarly amended to add children of the

       principal to the list of those required to receive an accounting, and although a

       child could request an accounting under subsection (b), the attorney in fact was

       not required to deliver an accounting to them. On July 1, 2014, subsection (c)

       was amended2 to require the attorney in fact to deliver an accounting, when

       requested, to a child of the principal.3


[12]   Contrary to the trial court’s determination, we do not find a temporal limitation

       in the current version of Indiana Code section 30-5-6-4. Nothing in the

       language of the statute limits the requirement of delivering an accounting

       requested by a child of the principal to only apply to powers of attorney created

       after the July 1, 2012 amendment to the statute. “A court may not read into a

       statute that which is not the expressed intent of the legislature.” S. Newton Sch.

       Corp. Bd. of Sch. Trs. v. S. Newton Classroom Teachers Ass’n, 762 N.E.2d 115, 120

       (Ind. Ct. App. 2001), trans. denied. Here, the legislature did not include any

       specific temporal limitations as to when a power of attorney must have been

       created for the statute to apply.


[13]   The trial court, in denying Jeffrey’s Mandamus Action, found that the right to

       an accounting for a child of the principal applies only prospectively to powers

       of attorney created after the July 1, 2012 amendment. While we agree that the




       2
           As a result of this amendment, the statute was reordered, and subsection (c) was renamed as subsection (d).
       3
        As amended the new subsection (d) provided, in pertinent part: “[A]n attorney in fact shall deliver an
       accounting requested under subsection (c) to: . . . (6) a child of the principal.” Ind. Code § 30-5-6-4(d).

       Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016                            Page 6 of 7
       general rule of statutory construction is that statutes are to be applied

       prospectively, see Bourbon Mini-Mart, Inc., 783 N.E.2d at 260, here, Indiana

       Code section 30-5-6-4 does not require retroactive application to allow Jeffrey

       the right to request and receive an accounting. The 2012 amendment did confer

       a substantive right to the children of a principal, the right to request and receive

       an accounting from the attorney in fact. Such right does apply prospectively in

       that the child of a principal only has the statutory right to request an accounting

       on or after July 1, 2012, but not prior to that date. The effective date of the

       powers of attorney are not relevant to who may make a request and receive an

       accounting, as only the class of persons who may request and receive an

       accounting, and therefore have a right to an accounting, has changed as a result

       of the statutory amendments to Indiana Code section 30-5-6-4. Therefore, that

       is the right that is subject to prospective application, not the date the powers of

       attorney were created. We conclude that the trial court erred when it denied

       Jeffrey’s Mandamus Action and found that he was not entitled to request and

       received an accounting from William, the attorney in fact pursuant to Indiana

       Code section 30-5-6-4.


[14]   Reversed and remanded.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 07A01-1504-GU-139 | January 12, 2016   Page 7 of 7